Case 4:18-cv-00804-ALM Document 12-3 Filed 12/10/18 Page 1 of 1 PageID #: 141




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

                                                      §
BANKUNITED N.A.,                                      §
                                                      §
            Plaintiff,                                §
                                                      §
v.                                                    §     Civil Action No. 4:18-cv-804-ALM
                                                      §
ASD KITCHEN, INC., AULLAH S. DARWISH,                 §
SAM M. DARWISH, SKINNY IT CORP., AND                  §
RAJESH P. PADOLE,                                     §
                                                      §
            Defendants.                               §
                                                      §

                              PROPOSED ENTRY OF DEFAULT

          After considering Plaintiff BankUnited N.A.’s request for entry of default against

Defendant Rajesh P. Padole, proofs of service, the affidavits, and other evidence on file, the clerk

          FINDS that the record supports entry of default and ORDERS that default be entered.

          SIGNED on ________________, 2018.


                                                     DAVID A. O'Toole, CLERK




                                                     Deputy Clerk


APPROVED & ENTRY REQUESTED:


/s/ Cameron J. Asby
Cameron J. Asby




                                                 4
DM1\9221719.1
